DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-5, 9-12, 14-15, 18-19, 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Leobandung (US 9,779,355 B1 hereinafter referred to as “Leobandung”).
With respect to claim 23, Leobandung discloses, in Figs.1-12, a system comprising: a memory comprising a plurality of memory cells (504), each of the memory cells configured to store one of a plurality of weights of a first layer (504) of a neural network (see Figs.5 and 11, col.7 lines 24-67 wherein ANN architecture 500 includes weight 504 which are memories; see col.7 lines 23-50 wherein an input voltage in parallel to a respective row of a first layer weights 504); and one or more processing circuits (GPU/CPU/625) coupled with the memory and configured to: receive a plurality of inputs (502) for the first layer of the neural network (500) (see Fig.6, col.9 lines 1-52 wherein current integrator or CPU connected to input neurons 502 is disclosed); add a corresponding noise component (506-507) to each of the inputs (502) for the first layer of the neural network (500) (see Fig.5, col.8 lines 6-67 wherein additional hidden neurons 506 to stores error or noise values is disclosed; see col.7 lines 52-67 wherein reference weights 507 using use separate arrays of weights 504 to capture negative values which increase signal-to-noise ratio as each weight value is a difference of two conductance values); perform a matrix multiplication of the inputs for the first layer of the neural network including the added corresponding noise component with the weights of the first layer of the neural network by applying the inputs including the added corresponding noise component to inputs of the memory (see col.11 lines 59-67 wherein ANN's ability to learn and implement algorithms such as backpropagating online neural network training, matrix inversion, matrix decomposition (i.e. factorization of matrix into product or multiplication of matrices) and the like is 
With respect to claim 18, Leobandung discloses, in Figs.1-12, the system, wherein the plurality of memory cells (504) comprises at least one of resistive random-access memory (ReRAM), memristors, or phase change memory (PCM) (see col.7 lines 24-51 wherein weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM, or the like).
With respect to claim 19, Leobandung discloses, in Figs.1-12, the system, wherein the plurality of weights (504) is loaded into a respective one of the plurality of memory cells by setting a conductance of the respective one of the plurality of memory cells (see Figs.5 and 11 col.7 lines 24-51, wherein weight 504 associated to resistive processing unit such as weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM is disclosed).
With respect to claim 24, Leobandung discloses, in Figs.1-12, the system, wherein the one or more processing circuits are further configured to: receive the plurality of weights (504) of the first layer of the neural network; and load each of the plurality of weights into a respective one of the plurality of memory cells (see Figs.5 and 11, col.7 lines 24-67 wherein ANN architecture 500 includes weight 504 which are memories; see col.7 lines 23-50 wherein an input voltage in parallel to a respective row of a first layer weights 504 and col.7 lines 24-51 wherein weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM, or the like).
With respect to claim 25, Leobandung discloses, in Figs.1-12, a system, comprising: one or more processing circuits configured to be coupled with a plurality of memory cells (504) of a resistive network, the one or more processing circuits further configured to: receive a plurality of weights (504) for a first layer of a neural network (see Figs.5 and 11, col.7 lines 24-67 wherein ANN architecture 500 includes weight 504 which are memories; see col.7 lines 23-50 wherein an input voltage in parallel to a respective row of a first layer weights 504); load each of the plurality of weights (504) into a memory cell 
With respect to claim 21, Leobandung discloses, in Figs.1-12, the system, further comprising the resistive network, the resistive network comprising the plurality of memory cells (504) (see Figs.5 and 11 col.7 lines 24-51, wherein weight 504 associated to resistive processing unit such as weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM is disclosed).
With respect to claim 22, Leobandung discloses, in Figs.1-12, the system, wherein each of the plurality of memory cells comprises at least one of resistive random-access memory (ReRAM), memristors, or phase change memory (PCM) (see Figs.5 and 11 col.7 lines 24-51, wherein weight 504 associated to resistive processing unit such as weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM is disclosed).
With respect to claim 26, Leobandung discloses, in Figs.1-12, a method, comprising: receiving a plurality of inputs (502) for a first layer (504) of a neural network (see Figs.5 and 11 col.7 lines 23-51 wherein voltage associated to input neuron 502 is disclosed; see Figs.5 and 11, col.7 lines 24-67 wherein ANN architecture 500 includes weight 504 which are memories; see col.7 lines 23-50 wherein an input voltage in parallel to a respective row of a first layer weights 504); adding a corresponding noise component (506-507) to each of the inputs (502) for the first layer (504) of the neural network; applying the inputs including the added corresponding noise component to inputs (502) of a memory comprising a plurality of memory cells (504), each of the memory cells configured to store one of a plurality of weights of a first layer of a neural network to thereby perform a matrix multiplication of the weights of the first layer of the neural network with the inputs for the first layer of the neural network including the added corresponding noise component (see Fig.5, col.8 lines 6-67 wherein additional hidden neurons 506 to stores error or noise values is disclosed; see col.7 lines 52-67 wherein reference weights 507 using use separate arrays of weights 504 to capture negative values which increase signal-to-noise ratio as each weight value is a difference of two conductance values; see col.11 lines 59-67 wherein ANN's ability to learn and implement algorithms such as backpropagating online neural network training, matrix inversion, matrix decomposition (i.e. factorization of matrix into product or multiplication of matrices); receiving a plurality of output signals (508) from the memory corresponding to the matrix multiplication of the weights of the first layer of the neural network with the inputs for the first layer (502) of the neural network including the added corresponding noise component (see Fig.5, col.8 lines 6-13 wherein output neurons 508 are disclosed); and determining a classification based on the output signals (see col.5 lines 51-67 wherein output nodes of ANN model are assigned to correct values for correct classification is disclosed).
With respect to claim 14, Leobandung discloses, in Figs.1-12, the method, wherein the plurality of memory cells are part of a resistive network, the method further comprising: setting of the plurality of weights by loading the plurality of weights into the plurality of memory cells by setting a conductivity of each of respective plurality of memory cells in the resistive network (see Figs.5 and 11, col.7 lines 24-67 wherein ANN architecture 500 includes weight 504 which are memories; see col.7 lines 23-50 wherein an input voltage in parallel to a respective row of a first layer weights 504 and col.7 lines 24-51 wherein weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM, or the like).
With respect to claim 15, Leobandung discloses, in Figs.1-12, the method, wherein the plurality of memory cells comprises at least one of resistive random-access memory (ReRAM), memristors, or phase change memory (PCM) (see Figs.5 and 11 col.7 lines 24-51, wherein weight 504 associated to resistive processing unit such as weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM is disclosed).
With respect to claim 27, Leobandung discloses, in Figs.1-12, a method, comprising: receiving a plurality of weights (504) for a first layer of a neural network; setting each of the plurality of weights into a memory cell of a resistive network; receiving a plurality of inputs (502) for the first layer (504) of the neural network (see Figs.5 and 11 col.7 lines 23-51 wherein voltage associated to input neuron 502 is disclosed; see Figs.5 and 11, col.7 lines 24-67 wherein ANN architecture 500 includes weight 504 which are memories; see col.7 lines 23-50 wherein an input voltage in parallel to a respective row of a first layer weights 504); adding a noise component (506-507) to each of the plurality of inputs (502) for the first layer of the neural network (see Fig.5, col.8 lines 6-67 wherein additional hidden neurons 506 to stores error or noise values is disclosed; see col.7 lines 52-67 wherein reference weights 507 using use separate arrays of weights 504 to capture negative values which increase signal-to-noise ratio as each weight value is a difference of two conductance values); applying each of the plurality of inputs (502) for the first layer of the neural network with added noise/error to a corresponding input of the resistive network to thereby perform a matrix multiplication with the weight of the first layer of the neural network (see Fig.5, col.8 lines 6-67 wherein additional hidden neurons 506 to stores error or noise values is disclosed; see col.7 lines 52-67 wherein reference weights 507 using use separate arrays of weights 504 to capture negative values which increase signal-to-noise ratio as each weight value is a difference of two conductance values; see col.11 lines 59-67 wherein ANN's ability to learn and implement algorithms such as backpropagating online neural network training, matrix inversion, matrix decomposition (i.e. factorization of matrix into product or multiplication of matrices); receiving a plurality of output signals (508) corresponding to the matrix multiplication from the resistive network (see Fig.5, col.8 lines 6-13 wherein output neurons 508 are disclosed); and determining a classification based on the plurality of output signals (see col.5 lines 51-67 wherein output nodes of ANN model are assigned to correct values for correct classification is disclosed).
With respect to claim 2, Leobandung discloses, in Figs.1-12, the method, wherein setting each of the plurality of weights comprises setting the weight for each of the plurality of weights as a conductivity of a respective one of a plurality of memory cells (504) in the resistive network (see Figs.5 and 11 col.7 lines 23-51 wherein voltage associated to input neuron 502 is disclosed; see Figs.5 and 11, col.7 lines 24-67 wherein ANN architecture 500 includes weight 504 which are memories; see col.7 lines 23-50 wherein an input voltage in parallel to a respective row of a first layer weights 504).
With respect to claim 3, Leobandung discloses, in Figs.1-12, the method, wherein each of the plurality of memory cells comprises at least one of a resistive random-access memory (ReRAM), memristors, or phase change memory (PCM) (see Figs.5 and 11 col.7 lines 24-51, wherein weight 504 associated to resistive processing unit such as weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM is disclosed).
With respect to claim 4, Leobandung discloses, in Figs.1-12, the method, wherein the plurality of inputs input signal comprises a vector of voltages and a respective element from the vector of voltages is transmitted to each of the plurality of inputs (see Figs.5 and 11 col.7 lines 23-51 wherein voltage associated to input neuron 502 is disclosed; see Figs.5 and 11, col.7 lines 24-67 wherein ANN architecture 500 includes weight 504 which are memories; see col.7 lines 23-50 wherein an input voltage in parallel to a respective row of a first layer weights 504).
With respect to claim 5, Leobandung discloses, in Figs.1-12, the method, further comprising: determining the plurality of weights, wherein determining the weight comprises determining the weight for each of the plurality of weights with back-propagation (see Fig.5, col.8 lines 6-67 wherein additional hidden neurons 506 to stores error or noise values is disclosed; see col.7 lines 52-67 wherein reference weights 507 using use separate arrays of weights 504 to capture negative values which increase signal-to-noise ratio as each weight value is a difference of two conductance values; see col.11 lines 59-67 wherein ANN's ability to learn and implement algorithms such as backpropagating online neural network training, matrix inversion, matrix decomposition (i.e. factorization of matrix into product or multiplication of matrices).
With respect to claim 9, Leobandung discloses, in Figs.1-12, the method, further comprising determining a plurality of biases for the neural network (see col.12 lines 17-27 wherein bias voltage for set voltage weight 504 is disclosed).
With respect to claim 10, Leobandung discloses, in Figs.1-12, the method, wherein the neural network is a recurrent neural network (see col.6 lines 4-67 where complex (i.e. convolution) recurrent ANN is disclosed).
With respect to claim 11, Leobandung discloses, in Figs.1-12, the method, wherein the neural network is a convolutional neural network (see col.6 lines 4-67 where complex (i.e. convolution) recurrent ANN is disclosed).
With respect to claim 12, Leobandung discloses, in Figs.1-12, the method, wherein the neural network is a long-short-memory neural network (see Figs.5 and 11 col.7 lines 24-51, wherein weight 504 associated to resistive processing unit such as weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM is disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leobandung in view of Kulkarni et al. (US 2003/0191728 A1 hereinafter referred to as “Kulkarni”).
With respect to claim 8, Leobandung disclose all the limitations of claim 27. Moreover leobandung further disclose applying each of the plurality of inputs (502) for the first layer of the neural network with added noise/error to a corresponding input of the resistive network to thereby perform a matrix multiplication with the weight of the first layer of the neural network (see Fig.5, col.8 lines 6-67 wherein additional hidden neurons 506 to stores error or noise values is disclosed; see col.7 lines 52-67 wherein reference weights 507 using use separate arrays of weights 504 to capture negative values which increase signal-to-noise ratio as each weight value is a difference of two conductance values; see col.11 lines 59-67 wherein ANN's ability to learn and implement algorithms such as backpropagating 
Kulkarni discloses, in Figs.1-2, the method, wherein the noise component is one of Gaussian noise, Brownian noise, Poisson noise, Speckle noise, or Salt and Pepper noise (see Par.[0030]-[0041] wherein Gaussian normally distributed noise to be added is specific to an input/output variable includes multiplying set of input or output matrix followed by addition of matrix are disclosed).
Leobandung and Kulkarni are analogous art because they are all directed to a ANN, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Leobandung to include Kulkarni because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the error type of the ANN in Leobandung by including Gaussian error type of the ANN as taught by Kulkarni in order to utilize the unbiased estimator with the lowest mean square error or noise offered by Gaussian noise thereby directly capturing the model uncertainty such as directly giving a distribution for the prediction value rather than just one value as the prediction. 
Response to Arguments
Applicant’s arguments with respect to claims 23, 25-27 have been considered but are moot because current rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the following prior art, either alone or in combination anticipate all the claimed elements of claims 23, 25-27: Gokmen US 9,646,243 B1; Boybat Kara et al. US 2019/0122105 A1; O’Connor et al. US 2017/0228646 A1; Koswatta et al. US 2019/0180174 A1; Cohen et al. US 2019/0131016 Al; Zong et al. US 2019/0124045 Al; US 2018/0150715 A1; and Taha et al. US 2017/0011290 A1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Mouloucoulaye Inoussa/Primary Examiner, Art Unit 2818